Citation Nr: 1021805	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-37 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for spasms of the lower 
back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied claims for service connection for hearing loss of the 
left ear, hemorrhoids, and spasms of the lower back.

The Board notes that the Veteran indicated in his February 
2005 notice of disagreement (NOD) and a June 2005 statement 
that he disagreed with the January 2005 denial of his claims 
for service connection for spasms of the left hand and jungle 
rot, and the effective date assigned to the grant of his 
claim for service connection for posttraumatic stress 
disorder (PTSD).  The Board notes that the Veteran later 
withdrew his claim with respect to PTSD in an August 2006 
statement.  As such, this issue is no longer on appeal before 
the Board.  With respect to his claims for service connection 
for jungle rot and spasms of the left hand, the Board notes 
that the Veteran was granted service connection for these 
claims in a November 2006 rating decision.  This decision was 
a complete grant of benefits with respect to these issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issues of entitlement to service connection 
for jungle rot and spasms of the left hand are not currently 
on appeal before the Board. 

In May 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge at the Washington, D.C. Central Office.  A 
transcript of that proceeding has been associated with the 
claims folder.

The issues of entitlement to service connection for spasms of 
the lower back and hemorrhoids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the medical evidence of record to 
have current hearing loss of the left ear, according to VA 
standards.


CONCLUSION OF LAW

Service connection for hearing loss of the left ear is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for hearing loss of the left ear, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
                                                             
   
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in January 2004, August 2004, and December 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
a March 2006 letter described how appropriate disability 
ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been 
satisfied with regard to his left ear hearing loss claim.  
The Veteran's relevant VA medical records are in the file.  
The Veteran has never indicated that he has received any 
private audiological treatment.  In fact, he specifically 
indicated at the May 2010 hearing that he has not recently 
seen any private hearing loss doctor or audiologist of any 
kind.  With regard to the Veteran's service treatment 
records, the Board notes that they are not currently of 
record and may, in fact, be unobtainable.  VA has a 
heightened duty to assist in these cases.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, as will be 
discussed in further detail below, the Veteran is being 
denied service connection for left ear hearing loss as he has 
no such current disability according to VA standards.  
Therefore, even if the Veteran's service treatment records 
were to be located, the Veteran could still not be granted 
service connection, as he does not have a current left ear 
hearing loss disability according to VA standards.  
Therefore, the Board finds that the claims file contains all 
available evidence pertinent to the claim.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claim, and VA 
has fulfilled its duty to assist.
With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination for 
his left ear hearing loss claim in November 2008.  The Board 
notes that the examiner reviewed the claims file, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's assertions.  The Board finds this examination 
report and opinion to be thorough and complete.  Therefore, 
the Board finds this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss as a result of his active duty 
service.  Specifically, the Veteran asserted in the February 
2005 NOD that he developed hearing loss of the left ear while 
serving in combat theater where jet aircraft noises, 
artillery, mortar, and small arms firing were normal common 
occurrences.   

The Board notes that the Veteran underwent VA audiological 
examinations in March 2006 and November 2008.  The Veteran's 
speech recognition scores were not recorded at less than 94 
percent at either of these examinations or in any other 
medical evidence of record.  The auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not 
recorded at 40 decibels or greater at either examination or 
in any other medical evidence of record.  Furthermore, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 
decibels or greater at either of these examinations or in any 
other medical evidence of record. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have hearing loss of the left 
ear, according to VA standards.  Thus, without a current 
diagnosis according to VA standards, there may be no service 
connection for this claimed disability on a direct or a 
presumptive basis.  

As noted above, the Veteran's service treatment records are 
regrettably not of record at this time.  Additionally, the 
Board notes that it was determined in a November 2008 VA ear 
disease examination that the Veteran's hearing loss and 
tinnitus are at least as likely as not caused by or the 
result of the Veteran's service-connected noise exposure.  
Regardless, the Veteran does not meet the criteria for 
hearing loss of the left ear according to VA standards and, 
without a current diagnosis according to VA standards, 
service connection cannot be granted.

The Board acknowledges the Veteran's contentions that he has 
left ear hearing loss as a result of his active duty 
service.  However, as noted, the medical evidence of record 
does not otherwise support his contention that he currently 
has left ear hearing loss, according to VA standards.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board 
finds the results from the VA audiological testing to be far 
more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for left ear hearing loss, and the 
benefit-of-the-doubt rule is not for application. 


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
spasms of the lower back and hemorrhoids.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

The Veteran asserts that he has spasms of the lower back and 
hemorrhoids as a result of his active duty service.  
Specifically, the Veteran asserted in his February 2005 NOD 
that he developed hemorrhoids while serving in Vietnam and 
was operated on in a field hospital south of DaNang.  With 
regard to his claim for service connection for spasms of the 
lower back, the Veteran asserted in his February 2005 NOD 
that he was required to carry all manner of munitions in 
service.  He also asserted in his May 2010 hearing that he 
got wedged between 2 railings with his pack on while on under 
fire.  When he was finally able to break free, he fell into a 
ditch, injuring his back.

As noted above, the Veteran's service treatment records are 
not currently of record.  As such, no in-service 
documentation of his alleged surgery or injuries is currently 
of record.

With regard to current disabilities, the Board notes that the 
Veteran underwent a VA examination in February 2006.  He was 
diagnosed with degenerative disc disease with grade I 
retrolisthesis.  In recent VA treatment records, the Veteran 
sought treatment for hemorrhoids.  Specifically, in a January 
2004 VA treatment record, the Veteran complained of 
hemorrhoids for 30 years and reported having an excision in 
the military  

As an initial matter, as noted above, the Board notes that 
the Veteran's service treatment records are not of record.  A 
January 2004 response to a request for these records revealed 
that all service treatment records were sent to the VA RO in 
Roanoke, Virginia, on January 8, 1991.  In January 2005, a 
determination was made that all efforts have been exhausted 
to obtain the Veteran's original service treatment records to 
no avail.  However, the Board does not find evidence in the 
claims file reflecting that efforts were made to locate these 
records at the Roanoke, Virginia, RO.  As such, the Boards 
finds that these issues must be remanded in order to request 
these service treatment records from the VA RO in Roanoke, 
Virginia.  In requesting these records, it should be noted 
that the Veteran's original DD-214 Form does not contain his 
correct Social Security Administration number.  A correction 
with this regard was later made to his DD-214 Form.   

Furthermore, the Board notes that the Veteran is competent to 
offer a description of the symptoms he experienced in 
service, and to describe a continuity of symptoms since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
notes that the lay evidence presented by a Veteran concerning 
his continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  In light of the 
fact that the Veteran has asserted that he has had hemorrhoid 
and back symptoms since service; no medical opinion has been 
obtained regarding the etiology of the Veteran's current 
hemorrhoid condition; and the February 2006 VA spine 
examination does not contain an opinion regarding the 
etiology of his current back complaints, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of his claims for service connection for 
hemorrhoids and spasms of the lower back.  38 U.S.C.A. § 
5103A (West 2002).  As such, these issues must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current diagnosis of hemorrhoids 
that was incurred in or aggravated by his active duty and 
whether he has a current diagnosis of spasms of the lower 
back or a lower back disability that was incurred in or 
aggravated by active duty.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Additionally, with regard to the Veteran's claim for service 
connection for spasms of the lower back, the Board 
acknowledges the Veteran's contention that he injured his 
back in service while under enemy fire.  In this regard, the 
Board recognizes that the Veteran was awarded service 
connection for PTSD based on a finding that he came under 
attack in service.  Additionally, he is a recipient of the 
combat action ribbon.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  Therefore, the Board notes 
that the Veteran's description of injuring his back while 
coming under enemy fire is consistent with the circumstances, 
hardships, or conditions of his combat service.  Thus, under 
38 U.S.C.A. § 1154(b) (West 2002), his description of his 
back injury is presumed credible and should be considered so 
by any examiner.

The Board also notes that the Veteran indicated at the May 
2010 hearing that he has sought treatment from a Dr. J.C. for 
his back as recently as 1 year prior to the hearing.  These 
records have not been associated with the claims file.  
Moreover, in a December 2004 statement, the Veteran indicated 
that he been under the medical care of Patuxent Medical 
Group/Columbia Medical Plan for over 20 years.  While the 
file appears to contain some of these records, it does not 
appear that 20 years worth of records have been associated 
with the claims file.  VA has an obligation under the VCAA to 
assist claimants in obtaining evidence, to include relevant 
records from private medical care providers.  38 C.F.R. § 
3.159 (2009).  Therefore, an attempt must be made to locate 
any private treatment records relating to the Veteran's 
claimed spasms of the lower back or hemorrhoids that have not 
yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Request any and all available service 
treatment records from the VA RO in 
Roanoke, Virginia.  If no service 
treatment records are located, a 
Formal Finding on the Unavailability 
of the Service Treatment Records 
should be made.  Caution should be 
taken that all requests are made 
using the appropriate Social Security 
number. 

2.	Send the Veteran a letter requesting 
that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
treatment records relating to his 
spasms of the lower back or 
hemorrhoids from Dr. J.C. referred to 
in the May 2010 hearing transcript or 
any records not currently associated 
with the claims file from Patuxent 
Medical Group/Columbia Medical Plan 
relating to his spasms of the lower 
back or hemorrhoids.  The RO should 
also invite the Veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit.  Associate any records 
received, including negative 
responses, with the claims file.

3.	Schedule the Veteran for an 
appropriate VA examination for his 
claimed spasms of the lower back.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  Based on the 
Veteran's exposure to combat, the 
examiner should presume that the 
Veteran sustained a low back injury 
as alleged during combat.  The 
essential question, however, is 
whether a current back disability is 
related to such in-service injury.  
After reviewing the file, examining 
the Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to 
whether the Veteran currently has 
spasms of the lower back or a lower 
back disability of any kind.  If so, 
an opinion should be provided as to 
whether it is at least as likely as 
not that a current lower back 
disability or spasms of the lower 
back was incurred in or aggravated by 
active duty service.  In rendering 
any opinions, the examiner should 
consider the Veteran's reports of 
injuring his back in service to be 
credible.   

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Schedule the Veteran for an 
appropriate VA examination for his 
hemorrhoids.  The claims file should 
be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been 
reviewed.  Based on the Veteran's 
exposure to combat, the examiner 
should presume that the Veteran 
experienced hemorrhoids during combat 
operations but was unable to 
immediately seek treatment.  
Additionally, the examiner should 
elicit from the Veteran a history of 
his symptoms and onset relating to 
his claimed hemorrhoids.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render an opinion as to 
whether the Veteran currently has 
hemorrhoids.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that 
hemorrhoids were incurred in or 
aggravated by active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of that conclusion as it is 
to find against it.  The examiner 
should provide a complete rationale 
for any opinions provided.

5.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the November 
2006 statement of the case (SOC).  In 
the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


